Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/533,430 filed on November 23, 2021.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims state “displaying at least one live-streaming plan of a live-streaming room,” or something similar. It is unclear from this claim language if the plan is being live-streamed or not. That is, “live-streaming” is used to modify “room,” and the room will be live-streamed. Thus, because “plan” is also modified by “live-streaming,” this conveys that the plan will also be live-streamed, although Examiner can find no support in the specification for such a feature. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. (Pub. No.: US 2009/0070407) in view of Dharmaji (Pub. No.: US 2019/0200054).
Regarding claim 1, Castle discloses a method for processing live-streaming data, applicable to a computer device, the method comprising: displaying at least one live-streaming plan of a live-streaming event (Fig. 8, para. [0065]), wherein the live- streaming plan indicates a plan for posting a score in the live-streaming event (Figs. 16-18, paras. [0073]-[0075]); determining a target live-streaming plan in response to a select operation on the at least one live-streaming plan (Fig. 15, para. [0072]). 
It could be argued that Castle does not explicitly disclose wherein the live-streaming event is a live-streaming room, nor wherein the plan indicates a plan for posting an article in the live-streaming room, nor acquiring plan content of the target live-streaming plan in response to an announcement set operation on the target live-streaming plan, wherein the plan content comprises an article plan, and the article plan involves at least one article; generating a live-streaming announcement of the target live-streaming plan based on the plan content. However, in analogous art, Dharmaji discloses methods and systems for creating a “Fandate” with celebrities, wherein “[t]he celebrity, the celebrity's agent, etc., logs into a FanDate™ platform to announce to the celebrity's fans that she will have a fan interaction session at 5 pm on Saturday. The celebrity asks her fans to register for the session, and the FanDate platform provides a calendar event for the fan's calendar tool to remind the fan of the session. The FanDate platform posts her announcement to various social media sites, such as Facebook™, Instagram™, Twitter™, etc. Fans login to the FanDate platform and register for the session. At 4:50 pm on Saturday, ten minutes before the pre-announced time, the platform notifies fans that have registered for the session that the session will be starting at 5:00 pm. The celebrity and the celebrity's agent log into the FanDate platform, and prepare for the fan interaction session. At 5:00 pm, the celebrity initiates the session via the FanDate platform. About 100,000 fans join the session, and about 1,000 fans submit a question (paras. [0003]-[0004]),” wherein the “fan interaction session” can be seen as a room. Further, Dharmaji discloses “features of a platform for streaming fan interaction sessions that enables integrated sponsorship and ecommerce, and user interface examples. At the end of the session, the fans view the advertisement and visit an ecommerce store available via the FanDate platform, where they purchase some products offered by the celebrity. The fans leave the session quite happy about their experience, as well as their purchase. The celebrity is also quite happy after the session because, rather than having to appear live at the scheduled time, she was able to record a session that would seem live to her fans when broadcast, and could do so at her convenience and without the risk of embarrassing herself during a true live broadcast. The celebrity is further happy because she was able to disintermediate from a social media site, which enabled her, rather than the social media site, to profit from her fan interactions. She is able to generate revenue based on the advertisement that was added at the end of the session, and based on her ecommerce sales (para. [0156]; see figure 29),” wherein the Cristiano Ronaldo “I Promise Bands” can be seen as an article. Finally, “FIG. 3A shows an example user interface 302 that includes a list of pending and/or in progress sessions 304a-e to be facilitated by the platform 100. Each of the sessions is a paced, synchronous interaction between a host user such as a celebrity (here, Justin Bieber, Katy Perry, etc.) and one or more participant users (i.e. audience members). Each participant user interacts with the host user via a user interface that is presented on the display of a corresponding user device 300 (e.g., a mobile phone, tablet, or personal computer) (para. [0088]),” wherein the screen in figure 3A can be seen as a live-streaming announcement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castle to allow for the live-streaming event to be a live-streaming room, for the plan to indicate a plan for posting an article in the live-streaming room, and for acquiring plan content of the target live-streaming plan in response to an announcement set operation on the target live-streaming plan, wherein the plan content comprises an article plan, and the article plan involves at least one article, and generating a live-streaming announcement of the target live-streaming plan based on the plan content. This would have produced predictable and desirable results, in that it would allow for the well-known techniques of Castle concerning setting up a broadcast to be used in the more specific fan interaction system of Dharmaji, producing a combined system better able to provide user interfaces to help properly set up and plan for a live-streaming fan interaction session.
Regarding claim 2, the combination of Castle and Dharmaji discloses the method according to claim 1, and further discloses wherein the plan content further comprises basic plan information of the target live-streaming plan (Castle, para. [0033]), and said generating the live-streaming announcement of the target live-streaming plan based on the plan content comprises: generating basic live-streaming information of the live-streaming announcement of the target live-streaming plan based on the basic plan information (Dharmaji, para. [0088]); generating article announcement information of the live-streaming announcement based on the article plan (Dharmaji, para. [0156]; see figure 29); and generating the live-streaming announcement based on the basic live-streaming information and the article announcement information (Dharmaji, paras. [0088] and [0156]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Castle and Dharmaji discloses the method according to claim 2, and further discloses wherein said generating the article announcement information of the live-streaming announcement based on the article plan comprises: acquiring transaction data of a first article in response to a transaction form set operation on the first article, wherein the transaction data indicates a transaction form for transacting the first article, and the first article is any article of the at least one article in the article plan; and adding the transaction data of the first article to the article announcement information (Dharmaji, para. [0156]; see figure 29. This claim is rejected on the same grounds as claim 1.).
Regarding claim 4, the combination of Castle and Dharmaji discloses the method according to claim 2, and further discloses wherein said generating the article announcement information of the live-streaming announcement based on the article plan comprises: determining an announcement sequence of the at least one article in the article announcement information in response to a sequence adjust operation on the at least one article in the article plan, wherein the announcement sequence indicates a display sequence of the at least one article in the live-streaming announcement (Dharmaji, Fig. 16, para. [0137]. “The start page may further include advertisements, previews for other upcoming sessions, media clips from previous sessions, media clips about the corresponding celebrity, etc.” A sequence of advertisements could obviously be decided by the event planners. This claim is rejected on the same grounds as claim 1.).
Regarding claim 6, the combination of Castle and Dharmaji discloses the method according to claim 1, and further discloses further comprising: acquiring an announcement cover of the target live-streaming plan in response to a cover set operation on the target live-streaming plan (Dharmaji, Fig. 3B, para. [0090]. Graphical elements 304a-c can be seen as covers. This claim is rejected on the same grounds as claim 1.).
Regarding claim 7, the combination of Castle and Dharmaji discloses the method according to claim 1, and further discloses further comprising: acquiring a preview video of the target live-streaming plan in response to a video set operation on the target live-streaming plan (Dharmaji, Fig. 16, para. [0137]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Castle and Dharmaji discloses the method according to claim 1, and further discloses wherein said displaying the at least one live- streaming plan of the live-streaming room comprises: displaying a live-streaming announcement list page, wherein the live-streaming announcement list page comprises an announcement create control; and displaying the at least one live-streaming plan, in response to an operation on the announcement create control (Castle, Fig. 15, para. [0072]).
Regarding claim 9, the combination of Castle and Dharmaji discloses the method according to claim 8, and further discloses wherein said displaying the live-streaming announcement list page comprises: displaying at least one created live-streaming announcement and at least one release state on the live-streaming announcement list page, wherein one release state corresponds to one created live-streaming announcement, and the release state comprises a pending release state, a released state, or a revoked state (Dharmaji, Figs. 3A and 3B, paras. [0088]-[0090]. A future date indicates a pending release state. This claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Castle and Dharmaji discloses the method according to claim 8, and further discloses wherein said displaying the live-streaming announcement list page comprises: displaying at least one created live-streaming announcement and at least one live- streaming state on the live-streaming announcement list page, wherein one live-streaming state corresponds to one created live-streaming announcement, and the live-streaming state comprises an un-started state, an in-progress state, an end state, or an expiration state (Dharmaji, Figs. 3A and 3B, paras. [0088]-[0090]. A future date indicates a pending release state. This claim is rejected on the same grounds as claim 1.).
Regarding claim 11, the combination of Castle and Dharmaji discloses the method according to claim 1, and further discloses further comprising: sending a live-streaming announcement release request to a server, wherein the live- streaming announcement release request is configured to request the server to release the live-streaming announcement to at least one user account (Castle, Fig. 1, elements 50 and 55, paras. [0055]-[0057]).
Regarding claim 12, the combination of Castle and Dharmaji discloses the method according to claim 11, and further discloses further comprising: displaying presentation data information on a details page of the live-streaming announcement after the live-streaming announcement is released, wherein the presentation data information comprises at least one of a total number of presentation times of the live- streaming announcement and a number of presentation times of the live-streaming announcement at each presentation position (Dharmaji, Figs. 3A and 3B, paras. [0088]-[0090]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 13, the combination of Castle and Dharmaji discloses the method according to claim 11, and further discloses wherein the live-streaming announcement released to the at least one user account is associated with a first subscription entry, wherein the first subscription entry is configured to allow the at least one user account to subscribe for a start-up reminder of the live-streaming room (Dharmaji, para. [0163]; “The FanDate platform provides a calendar event for the fan's calendar tool to remind the fan of the session.”); and the method further comprises: displaying first subscription data information on a details page of the live-streaming announcement, wherein the first subscription data information comprises at least one of a total number of user accounts that have subscribed for the start-up reminder, and a number of user accounts that have subscribed for the start-up reminder based on each presentation position (Dharmaji, Fig. 3B, elements 304a-b, para. [0090]; “Each of the graphical elements 304a-c can include an image and/or video of the celebrity hosting the interactive session, information regarding the session (e.g. scheduled start, number of participants, title, category of discussion, etc.).” Katy Perry’s section shows 251,567 users, while Justin Bieber’s shows 45,430. This claim is rejected on the same grounds as claim 1.).
Regarding claim 18, the combination of Castle and Dharmaji discloses the method according to claim 1, and further discloses wherein said generating the live-streaming announcement of the target live-streaming plan based on the plan content comprises: verifying the plan content (Castle, para. [0051]); and generating the live-streaming announcement based on the plan content in the case that verification of the plan content is successful (Dharmaji, Figs. 3A-B, paras. [0088]-[0090]. This claim is rejected on the same grounds as claim 1.).
Claims 19 and 20 are rejected on the same grounds as claim 1.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. (Pub. No.: US 2009/0070407) in view of Dharmaji (Pub. No.: US 2019/0200054), and further in view of Jones et al. (Pub. No.: US 2018/0025405).
Regarding claim 5, the combination of Castle and Dharmaji discloses the method according to claim 2, but does not explicitly disclose wherein said generating the article announcement information of the live-streaming announcement based on the article plan comprises: adding a recommendation tag to a second article in response to a recommend operation on the second article, wherein the second article is any article of the at least one article in the article plan; and adding the second article and the recommended tag of the second article to the article announcement information. However, in analogous art, Jones discloses “[t]he client application 112 also allows the user to pause, stop or replay the video, and allows the user to interact with the recommended products while watching the video, e.g., clicking on a button/drag an image of a recommended product, bookmarking the recommended product for later viewing and navigation or for immediate purchasing of the recommended product. For example, after the user interacts with a recommended product item (e.g., clicks on a button), the recommended product is bookmarked while the video keeps playing without any pause, which enables the user to continuously watch the video without any interruption of the video playback. In yet another example, the user may be directed to an external webpage that has detailed information of the recommended product (e.g., a webpage for shopping cart for the recommended product or an official website of the brand of the recommended product) with or without the video being paused, as more fully described below (para. [0016]; see also figure 3B).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castle and Dharmaji to allow for adding a recommendation tag to a second article in response to a recommend operation on the second article, wherein the second article is any article of the at least one article in the article plan, and adding the second article and the recommended tag of the second article to the article announcement information. This would have produced predictable and desirable results, in that it would allow for more than one product to be promoted during a live-streaming session.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. (Pub. No.: US 2009/0070407) in view of Dharmaji (Pub. No.: US 2019/0200054), and further in view of Chanda et al. (Pat. No.: US 9,552,603).
Regarding claim 14, the combination of Castle and Dharmaji discloses the method according to claim 13, but does not explicitly disclose further comprising at least one of: displaying a first proportion on the details page of the live-streaming announcement, wherein the first proportion is a proportion of user accounts that have followed an account of an anchor of the live-streaming room, among the user accounts that have subscribed for the start-up reminder; and displaying a second proportion on the details page of the live-streaming announcement, wherein the second proportion is a proportion of user accounts that have undergone an article transaction event based on articles associated with the account of the anchor of the live- streaming room, among the user accounts that have subscribed for the start-up reminder. However, in analogous art, Chanda discloses a system that uses purchase data history and similarities data in order to display helpful information to users, wherein “[t]he purchase concurrency entry 402 further includes an attach rate 404 indicating a frequency of concurrence of purchase of the particular item with items assigned to the representative category identified by the category ID 312. The similarities data 120 may be built on a periodic basis from the purchase history data 116 described above. The attach rate 404 may be calculated by calculating the frequency of occurrence in the purchase history data 116 of a category purchase entry 310 having the same customer ID 304 and a concurrent timestamp 308 as an item purchase entry 302 identifying the particular item (col. 7, ln. 27-37; see figure 4, element 404),” and discloses displaying a percentage of users who purchase a particular item, stating “the related categories UI 130 may be implemented using a tab metaphor comprising a number of tab UI components 506A-506D (referred to herein generally as tab UI component 506). The individual tab UI components 506 may correspond to the representative categories of items most frequently purchased with the particular item. The similarities display module 122 may generate the tab UI components 506 by selecting a number of purchase concurrency entries 402 from the similarities data 120 having the highest attach rates 404. Each tab UI component 506 may include the category name 508 of the representative category identified by the category ID 312 from the corresponding purchase concurrency entry 402. The tab UI component 506 may also include the attach rate 404 from the corresponding purchase concurrency entry 402. In one embodiment, the tab UI component 506 further includes a representative image or icon for the items belonging to the corresponding representative category (col. 8, ln. 31-48; see also figure 5, element 510),” wherein element 510 discloses a proportion of user accounts that have undergone an article transaction event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castle and Dharmaji to allow for displaying a second proportion on the details page of the live-streaming announcement, wherein the second proportion is a proportion of user accounts that have undergone an article transaction event based on articles associated with the account of the anchor of the live- streaming room, among the user accounts that have subscribed for the start-up reminder. This would have produced predictable and desirable results, in that it would allow for a quick and intuitive way in which it could be shown which participants had made a purchase, which could increase the satisfaction of users of the system.
Regarding claim 15, the combination of Castle and Dharmaji discloses the method according to claim 13, but does not explicitly disclose further comprising at least one of: displaying a first account subscription rate for the live-streaming room on the details page of the live-streaming announcement, wherein the first account subscription rate indicates a proportion of user accounts that have undergone an article transaction event, among the user accounts that have subscribed for the start-up reminder; and displaying a second account subscription rate for the live-streaming announcement at each presentation position, on the details page of the live-streaming announcement, wherein the second account subscription rate indicates a proportion of the user accounts that have undergone the article transaction event, among the user accounts that have subscribed for the start-up reminder at the presentation position. However, in analogous art, Chanda discloses a system that uses purchase data history and similarities data in order to display helpful information to users, wherein “[t]he purchase concurrency entry 402 further includes an attach rate 404 indicating a frequency of concurrence of purchase of the particular item with items assigned to the representative category identified by the category ID 312. The similarities data 120 may be built on a periodic basis from the purchase history data 116 described above. The attach rate 404 may be calculated by calculating the frequency of occurrence in the purchase history data 116 of a category purchase entry 310 having the same customer ID 304 and a concurrent timestamp 308 as an item purchase entry 302 identifying the particular item (col. 7, ln. 27-37; see figure 4, element 404),” and discloses displaying a percentage of users who purchase a particular item, stating “the related categories UI 130 may be implemented using a tab metaphor comprising a number of tab UI components 506A-506D (referred to herein generally as tab UI component 506). The individual tab UI components 506 may correspond to the representative categories of items most frequently purchased with the particular item. The similarities display module 122 may generate the tab UI components 506 by selecting a number of purchase concurrency entries 402 from the similarities data 120 having the highest attach rates 404. Each tab UI component 506 may include the category name 508 of the representative category identified by the category ID 312 from the corresponding purchase concurrency entry 402. The tab UI component 506 may also include the attach rate 404 from the corresponding purchase concurrency entry 402. In one embodiment, the tab UI component 506 further includes a representative image or icon for the items belonging to the corresponding representative category (col. 8, ln. 31-48; see also figure 5, element 510),” wherein element 510 discloses a proportion of user accounts that have undergone an article transaction event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castle and Dharmaji to allow for displaying a first account subscription rate for the live-streaming room on the details page of the live-streaming announcement, wherein the first account subscription rate indicates a proportion of user accounts that have undergone an article transaction event, among the user accounts that have subscribed for the start-up reminder. This would have produced predictable and desirable results, in that it would allow for a quick and intuitive way in which it could be shown which participants had made a purchase, which could increase the satisfaction of users of the system.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Castle et al. (Pub. No.: US 2009/0070407) in view of Dharmaji (Pub. No.: US 2019/0200054), and further in view of van Rensburg (Pat. No.: US 10,785,450).
Regarding claim 16, the combination of Castle and Dharmaji discloses the method according to claim 13, but does not explicitly disclose further comprising at least one of: displaying a first live-streaming recall rate for the live-streaming room on the details page of the live-streaming announcement, wherein the first live-streaming recall rate indicates a proportion of user accounts that have entered the live-streaming room, among the user accounts that have subscribed for the start-up reminder; and displaying a second live-streaming recall rate of the live-streaming announcement at each presentation position, on the details page of the live-streaming announcement, wherein the second live-streaming recall rate indicates a proportion of the user accounts that have entered the live-streaming room, among the user accounts that have subscribed for the start- up reminder at the presentation position. However, in analogous art, van Rensburg discloses that “a particular number of participants who are not in attendance can be taken as a recording threshold criteria. For instance, in the event that an invitation to the conference session is sent to ten users, but only four of the invited users attend the conference session, then six users are not in attendance, which represents 60% (a majority) of all invited users not attending. The conference management server 150 can determine that a recording of the conference session is needed based on the number of invited users who are not in attendance. The number of invited users not in attendance can be set as a percentage of the total number of users invited to the conference session. For example, the percentage can be set such that the recording starts if more than 40%, 50%, 60% or any other percentage of invited users are not attending the conference session. Determination of a number of participants who are attending and a number of participants who are not attending can be made by the conference management server 150 based on a number of connections (both voice connection via PSTN or cellular network or the Internet and video connections) to the conference management server 150. Every connection has an initiator identifier, such as a phone number, user ID, and so forth, that identify a participant of the conference session. Additionally, facial recognition and/or voice recognition techniques can be used to determine attending participants when several of them are using shared audio or video devices (e.g.—a video conference room and/or a conference phone) (col. 8, ln. 10-37).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Castle and Dharmaji to allow for displaying a first live-streaming recall rate for the live-streaming room on the details page of the live-streaming announcement, wherein the first live-streaming recall rate indicates a proportion of user accounts that have entered the live-streaming room, among the user accounts that have subscribed for the start-up reminder. This would have produced predictable and desirable results, in that it would allow for a quick and intuitive way in which it could be shown how many participants were attending, which could increase the satisfaction of users of the system.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 16, 2022